 1   James K. Miersma WSBA 22062                        The Honorable Timothy W. Dore
     Lance E. Olsen WSBA 25130                          Chapter 7
 2   McCarthy & Holthus, LLP                            Hearing Location: Seattle – Telephonic
 3   108 1st Avenue South, Ste. 300                     Dial: 1-888-363-4749
     Seattle, WA 98104                                  Enter Access Code: 2762430#
 4   Phone (206) 596-4856                               Press the # sign
     Fax (206) 274-4902                                 Enter Security Code when prompted: 5334#
 5   Attorney for Creditor                              Speak your name when prompted
 6                                                      Hearing Date: August 28, 2020
                                                        Hearing Time: 9:20am
 7                                                      Response Date: August 21, 2020
 8
 9
                                UNITED STATES BANKRUPTCY COURT
10                              WESTERN DISTRICT OF WASHINGTON
11
     In re:                                              Case No.: 20-11870-TWD
12
     Nicholas Clifton Barnard                            Chapter    7
13
14            Debtor                                     MOTION FOR RELIEF FROM STAY

15
16            Santander Consumer USA Inc. (“Creditor”) moves the Court for an order terminating the

17   automatic stay pursuant to 11 U.S.C. Section 362(d) to permit it to take any and all actions
18   necessary to sell the following described personal property and apply the proceeds to Creditor
19
     debt: 2013 Ford C-Max VIN: 1FADP5CU7DL531019. Creditor also moves the Court that
20
     enforcement of this order not be stayed for fourteen (14) days pursuant to F.R.B.P 4001(a)(3).
21
22            The Debtor purchased a 2013 Ford C-Max VIN: 1FADP5CU7DL531019 (the
23   “Vehicle”), under the Retail Installment Contract dated July 26, 2017, attached to the declaration
24
     on file with the court as Exhibit “1” and incorporated by this reference.
25
              Creditor has a valid and perfected security interest in the Vehicle as shown on Exhibit
26
27   “2” to the declaration on file with the court.

28            The contract provided for 72 monthly payments of $411.65 at 15.02%. The contract is
29

     Motion for Relief - 1                                                       McCarthy & Holthus, LLP
     MH# WA-20-162851-CPG                                                        108 1st Avenue South, Ste. 300
                                                                                 Seattle, WA 98104
                                                                                 (206) 596-4856
      Case 20-11870-TWD           Doc 12     Filed 08/06/20     Ent. 08/06/20 15:59:43            Pg. 1 of 3
 1   past due for January 15, 2020 and all subsequent payments. The total amount past due under the
 2   contract is approximately $2,864.85 as of July 21, 2020.
 3
            It is not known what, if any, equity there is in the Vehicle since Creditor has not had the
 4
     opportunity to inspect the Vehicle and does not have information on the Vehicle’s condition.
 5
 6   However, as of July 21, 2020, the outstanding balance due to Creditor is $11,469.75. The

 7   estimated value of the Vehicle is $8,250.00.
 8
            Creditor moves for relief based on the grounds that (1) the Debtor is delinquent on
 9
     payments due under the contract; (2) the interest of Creditor in the Vehicle is not adequately
10
11   protected and (3) it is not necessary for an effective reorganization.

12          THEREFORE, Creditor requests this Court enter an order terminating the automatic stay
13
     so that Creditor may be allowed to take any and all actions necessary to sell the Vehicle and
14
     apply the proceeds to the balance owing to Creditor.
15
16
     Dated: August 6, 2020                          McCarthy & Holthus, LLP
17
18                                                  /s/ James K. Miersma
19                                                  James K. Miersma WSBA 22062
                                                    Lance E. Olsen WSBA 25130
20                                                  Attorney for Creditor
21
22
23
24
25
26
27
28
29

     Motion for Relief - 2                                                    McCarthy & Holthus, LLP
     MH# WA-20-162851-CPG                                                     108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
      Case 20-11870-TWD           Doc 12     Filed 08/06/20     Ent. 08/06/20 15:59:43         Pg. 2 of 3
 1
 2                                          CERTIFICATE OF SERVICE

 3           On 8/6/2020, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
     AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
 4   SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
     THE MOTION AND DECLARATION on the following individuals by electronic means through the Court’s ECF
 5   program:

 6           TRUSTEE                              DEBTOR(S) COUNSEL
             Ronald G. Brown                      Michelle Carmody Kaplan
 7           rgblaw@nwlink.com                    michelle@kaplanlawpllc.com

 8
 9
10            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
11
                                                                             /s/ Cosmin Catau
12                                                                           Cosmin Catau
13
             On 8/6/2020, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
14   AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
     SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
15   THE MOTION AND DECLARATION on the following individuals by depositing true copies thereof in the
     United States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:
16
             DEBTOR
17           Nicholas Clifton Barnard, 6806 Oswego PL NE #101, Seattle, WA 98115

18           US TRUSTEE
             700 Stewart St Ste 5103, Seattle, WA 98101
19
20
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
21   is true and correct.

22                                                                           /s/ Hue Banh
                                                                             Hue Banh
23
24
25
26
27
28
29

     Motion for Relief - 3                                                          McCarthy & Holthus, LLP
     MH# WA-20-162851-CPG                                                           108 1st Avenue South, Ste. 300
                                                                                    Seattle, WA 98104
      Case 20-11870-TWD             Doc 12      Filed 08/06/20       Ent.   08/06/20(206) 596-4856 Pg. 3 of 3
                                                                                      15:59:43
